Labor Contract


Party A:  Zhejiang Kandi Vehicle Co., Ltd.
 
Address:  Jinhua Industry Zong, Jinhua City, Zhejiang Province
Party B:          Hu Xiaoming                              
ID No.  __________________________________________


Party A and Party B make this contract on the principle of voluntaries and
equality through mutual negotiation in accordance with Labor Law of the People’s
Republic of China and other relevant prescriptions.


1.  
Term of labor contract

The term of contract shall be   10  year(s) from this 10th day of June   (month)
2004,   (year) to this 9th day of  June  (month), 2014  (year).


2.  
Scope of work

Party B agrees to work at the post of   President     and shall fulfill the task
assigned for the post. If required by work, Party B agrees to change the post.


3.  
Work condition and labor protection

Party A shall set up regulation on production safety and labor protection, and
provide Party B with labor protection articles.


Party B shall work in according with the safety operating procedure to
ensure safety production. If Party B does not operate according to the standard
operating procedure set by Party A, Party B shall make compensation for the
economical losses caused to Party A.


4.  
Labor discipline

Party B shall comply with the regulation that is set up by Part A in accordance
with the Law and shall obey the management of Party A. If Party B breaches the
regulation, Party A may give appropriate punishment to Party B in accordance
with the regulations.


5.  
Labor compensation

Labor compensation is executed according to method one.


Method one: the labor compensation is made by Party A based on the rule of
distribution according to work. Party B’ s labor compensation is made in
accordance with the compensation regulation and method set by Party A


Method Two: annual wage system. Annual wage is RMB  180,000    yuan, which is
pre-tax wage. One part is monthly advance payment of RMB yuan that is made at
the wage time of Party A, the other part of the wage is to be paid after the end
of the working year. The annual wage is including all the wage subsidies and
over time payment.
 
 
 

--------------------------------------------------------------------------------


 
 
6.  
Social insurance and welfare

(1)  
Party A and party B shall carry social insurances as required by the national
law and regulations of the local government and pay social insurance in time.
Party A shall withhold the individual part of the social insurance of Party B
from the wage of Party B.

(2)  
Other welfare shall comply with the regulations of Party B.



7.  
Change and cancellation of contract.

(1)  
If circumstances change, such as Party A adjusts production or production
projects, the two parties can change the content of labor contract by consensus.

(2)  
During the term of contract, each of the two parties can cancel the contract
under the circumstances according to the prescriptions of Labor Law upon thirty
days’ prior written notice to the other party.

(3)  
Under any of the following circumstances for Party B, Party A may cancel the
contract at any time:

① Party B has absenteeism for over  3  working day or for over  15     times per
year;
② Party B breaches the working regulation or operating procedure causing an
accident, or has dereliction of duty causing serious consequences;
③ Party B seriously breaches work order resulting in unmoral work of Party A;
④ Party B seriously breaches the regulations or labor discipline of Party A;’
⑤ Party B is sentenced to detention or imprisonment or penalty suspended  or
re-education through labor.


8.  
Termination o f contract

⑴ Under any of the following circumstances, the contract shall be terminated.
① The contract will be terminated at the expiration date. If any party requests
for renewal of the contract, it shall notify the other party. The procedures for
renewal of the contract can be made upon mutual consensus of the two parties
(2) Retirement or redundancy of Party B shall comply with relevant national
regulations.
② After the termination of the contract, Party A shall provide Party B with
Certification of Termination of Labor Contract, and follow relevant procedure.


9.  
Breach Liabilities

(1)  
The contract shall come into effect once being signed and shall be carried out
strictly by both parties.

(2)  
Should any party breach the contract, the liable party shall bear the legal
responsibility, and make compensation for economical losses caused to the other
party in view of the result and its liability.

(3)  
If Party B leaves his post without permission, and cause the termination of the
contract, and caused direct economical losses to Party A, Party B shall make
compensation according to the losses. If the economical losses are immeasurable,
the Party A shall make compensation equal to amount of the standard monthly
wage.

 
 

--------------------------------------------------------------------------------



 
10.  
Others

                            N/A

--------------------------------------------------------------------------------


11.  
Any dispute arising out of performance of the contract may be settled by
negotiation of the two parties.



12.  
The contract is in quadruplicate, with two copies holding by Party A , one
holding by Party B and one filed in the supervision authority.





Party A:                                                        Party
B:       Hu Xiaoming
Legal representative:
(or authorized person):
Zhejiang Kandi Vehicle Co., Ltd.

Date:      June 6th, 2004